TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2015



                                     NO. 03-14-00112-CV


                                  Dr. James Jones, Appellant

                                                v.

                               Angelo State University, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 27, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the portion of the trial court’s judgment

granting summary judgment on appellant’s failure-to-accommodate claim, and remands that

portion to the trial court for further proceedings. However, the Court affirms the portion of the

trial court’s judgment dismissing appellant’s claim of discriminatory discharge based on

disparate treatment. Each party shall pay the costs of appeal incurred by that party, both in this

Court and the court below.